Exhibit 10.3

 

AMENDED AND RESTATED SUBORDINATION AGREEMENT

 

This Amended and Restated Subordination Agreement (this “Agreement”) is made and
entered into effective as of the 15th day of January, 2015 (the “Effective
Date”), by and among THE BANK OF KENTUCKY, a Kentucky banking corporation, with
an address of 111 Lookout Farm Drive, Crestview Hills, Kentucky 41017 (“Bank of
Kentucky”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, with an address of 1100 Abernathy Road, NE, Suite 1600, Atlanta,
Georgia 30328, Attention: Joseph L. White (the “Subordinated Lender”), and
WESSCO, LLC, a Delaware limited liability company, with an address of 7100 Grade
Lane Louisville, Kentucky 40213 (the “Borrower”).

 

RECITALS:

 

A.                                    The parties hereto previously entered into
that certain Subordination Agreement, dated as of June 13, 2014 (the “Original
Subordination Agreement”), pursuant to which the parties made various agreements
relative to the “Liabilities” (as defined in the Original Subordination
Agreement) owed by Borrower to each of Bank of Kentucky and Subordinated Lender.

 

B.                                    On the Effective Date of this Agreement,
Bank of Kentucky has made additional financing, more particularly described
below as the “New Loan”, available to Borrower and in order to reflect their new
agreements relative to all of Borrower’s Liabilities (as defined below in this
Agreement below), including, without limitation, the New Loan, the parties now
wish to amend and restate in its entirety the Original Subordination Agreement
as set forth in this Agreement.

 

C.                                    Bank of Kentucky previously made two
(2) loans in the aggregate amount of Four Million and No/100 Dollars
($4,000,000.00) (the “2013 Loans”) to the Borrower as evidenced by (i) that
certain Promissory Note dated October 15, 2013 made by the Borrower in favor of
Bank of Kentucky in the original principal amount of Three Million and No/100
Dollars ($3,000,000.00) (the “Term Note”) and (ii) that certain Promissory Note
dated October 15, 2013 made by the Borrower in favor of Bank of Kentucky in the
face principal amount of One Million and No/100 Dollars ($1,000,000.00) (the
“Revolver Note”) (collectively, the “2013 Notes”, and together with all related
agreements, documents and instruments collateral thereto or contemplated
thereby, including, without limitation, all amendments, renewals or extensions
to any of the foregoing hereafter entered into between such parties, the “Bank
of Kentucky 2013 Loan Documents”). As of the Effective Date hereof the
outstanding balance under the Term Note is $2,313,942.00 and the outstanding
balance under the Revolver Note is $566,796.02, subject to the terms of the Bank
of Kentucky 2013 Loan Documents, including, without limitation, revolving line
of credit terms in the Revolver Note which permit repayment and reborrowings
under the Revolver Note on the terms set forth therein. The Borrower’s
indebtedness owed to Bank of Kentucky pursuant to the Bank of Kentucky 2013 Loan
Documents is secured by all assets of the Borrower, whether now owned or
hereafter acquired, and the proceeds and products thereof (collectively, the
“2013 Wessco Collateral”).

 

D.                                    On the Effective Date of this Agreement,
Bank of Kentucky made a new loan in the maximum principal amount of One Million
and No/100 Dollars ($1,000,000.00) (the “New Loan”) to the Borrower as evidenced
by that certain Promissory Note dated as of the Effective Date hereof made by
the Borrower in favor of Bank of Kentucky in the face principal amount of One
Million and No/100 Dollars ($1,000,000.00) (the “New Revolver Note” and together
with all related agreements, documents and instruments collateral thereto or
contemplated thereby, including, without limitation, all amendments, renewals or
extensions to any of the foregoing hereafter entered into between such parties,
the “Bank of

 

--------------------------------------------------------------------------------


 

Kentucky New Loan Documents”). The Borrower’s indebtedness owed to Bank of
Kentucky pursuant to the Bank of Kentucky New Loan Documents is secured by all
assets of the Borrower, whether now owned or hereafter acquired, and the
proceeds and products thereof (collectively, the “New Wessco Collateral”).

 

E.                                     The 2013 Notes and the New Revolver Note
are sometimes collectively referred to herein as the “Notes”. The Bank of
Kentucky 2013 Loan Documents and the Bank of Kentucky New Loan Documents are
sometimes collectively referred to herein as the “Bank of Kentucky Loan
Documents”. The 2013 Wessco Collateral and the New Wessco Collateral are
sometimes collectively referred to herein as the “Wessco Collateral”.

 

F.                                      Industrial Services of America, Inc.
(“ISA”), together with Borrower and all of ISA’s other subsidiaries, are
currently indebted to the Subordinated Lender pursuant to the terms of that
certain Credit Agreement dated as of June 13, 2014 (as modified, extended,
amended or restated from time to time, the “ISA Credit Agreement” and together
with all related agreements, documents and instruments collateral thereto or
contemplated thereby, including, without limitation, all amendments, renewals or
extensions to any of the foregoing hereafter entered into between such parties,
the “ISA Loan Documents”).

 

G.                                    It is a condition to Subordinated Lender’s
approval of Borrower borrowing the New Loan from Bank of Kentucky that Borrower,
Subordinated Lender and Bank of Kentucky enter into this Agreement.

 

NOW, THEREFORE, in consideration of the Recitals set forth above and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and notwithstanding anything to the contrary in the Original
Subordination Agreement, the parties hereto, intending to be legally bound
hereby, hereby amend in its entirety and replace the Original Subordination
Agreement, and further agree as follows:

 

Introduction: The parties to this Agreement hereby acknowledge that, to their
knowledge, the above Recitals accurately reflect their respective loans and
agreements and such Recitals are therefore, hereby incorporated herein by
reference as if fully set forth herein. Without limiting the general nature of
the immediately-preceding sentence, the parties hereby amend and restate in its
entirety the Original Subordination Agreement and replace the same with this
Agreement.

 

1.                                      All obligations of the Borrower,
howsoever created, arising or evidenced, whether as principal obligor,
guarantor, surety, accommodation party, or otherwise, direct or indirect,
absolute or contingent or now or hereafter existing or due or to become due are
hereinafter called “Liabilities.” All Liabilities of the Borrower to Bank of
Kentucky arising pursuant to the Bank of Kentucky Loan Documents are hereinafter
called “Bank of Kentucky Liabilities”; and all Liabilities of the Borrower to
the Subordinated Lender arising under or pursuant to the ISA Loan Documents are
hereinafter called “Subordinated Lender Liabilities.”

 

2.    (a)                   Except as set forth in Section 3 or as Bank of
Kentucky may hereafter otherwise expressly consent in writing, the payment of
all Subordinated Lender Liabilities and all right, title, and interest of
Subordinated Lender in and to the Wessco Collateral is hereby absolutely and
unconditionally postponed and subordinated to the indefeasible payment in full
of all Bank of Kentucky Liabilities and to Bank of Kentucky’s right, title, and
interest in and to the Wessco Collateral, and no payments or other distributions
whatsoever in respect of any Subordinated Lender Liabilities shall be made by
the Borrower, nor shall any property or assets of Borrower, including, without
limitation, the Wessco

 

2

--------------------------------------------------------------------------------


 

Collateral, be applied to the purchase or other acquisition or retirement of any
Subordinated Lender Liabilities.

 

(b)                                 Notwithstanding the date, manner or order of
creation, attachment or perfection of those security interests, liens,
mortgages, and other encumbrances in favor of the Subordinated Lender now or
hereafter existing in the Wessco Collateral, and notwithstanding any provisions
of the Uniform Commercial Code or other applicable law or of any
agreement(s) granting such security interests, liens, mortgages, deeds of trust
and other encumbrances to Bank of Kentucky and the Subordinated Lender, the
security interests, liens, mortgages, and other encumbrances held by the
Subordinated Lender in the Wessco Collateral shall be, in all respects, and at
all times, unconditionally subject to and subordinate to the security interests,
liens, mortgages, deeds of trust and other encumbrances of Bank of Kentucky in
the Wessco Collateral to the full extent of the Bank of Kentucky Liabilities and
the Bank of Kentucky Loan Documents secured thereby.

 

3.                                      The Borrower shall not make any payments
to the Subordinated Lender pursuant to the ISA Loan Documents nor may the
Subordinated Lender pursue any enforcement or collection action against the
Borrower or the Wessco Collateral under the ISA Loan Documents, or otherwise,
until such time as all Bank of Kentucky Liabilities are indefeasibly paid in
full and all of Borrower’s obligations under the Bank of Kentucky Loan Documents
are satisfied (such time is referred to herein as the “Satisfaction of the BoK
Liabilities”). In the event the Subordinated Lender shall receive any amount,
payment or distribution of any kind from Borrower prior to the Satisfaction of
the BoK Liabilities, such amounts, payments and distributions shall be held in
trust by the Subordinated Lender for the benefit and on account of Bank of
Kentucky, and shall be promptly remitted to Bank of Kentucky for application by
Bank of Kentucky to the Bank of Kentucky Liabilities in such order as Bank of
Kentucky shall elect in its sole and absolute discretion until the Satisfaction
of the BoK Liabilities. Notwithstanding the foregoing or any provision of the
Bank of Kentucky Loan Documents to the contrary, so long as Bank of Kentucky has
not delivered to Subordinated Lender written notice that an event of default has
occurred and, as of the date of said notice, is continuing under the Bank of
Kentucky Loan Documents, Borrower may remit to Subordinated Lender (or
distribute to ISA for subsequent remission to Subordinated Lender), and
Subordinated Lender may accept and retain, payments in respect of the
Subordinated Lender Liabilities and collections of Borrower’s accounts
receivable and proceeds of other Wessco Collateral for application to the
Subordinated Lender Liabilities; provided, however, that the provisions of this
sentence shall not be construed to authorize Subordinated Lender to foreclose
upon, sell, or take other lien or secured interest enforcement action against,
any Wessco Collateral in violation of any other provision of this Agreement.

 

4.                                      Upon the occurrence of any default or
event of default under the Bank of Kentucky Loan Documents, the Subordinated
Lender shall have the option (but shall have no obligation) to purchase all, but
not less than all, of the Bank of Kentucky Loan Documents for a purchase price
equal to the outstanding principal of the Notes and any accrued but uncollected
interest and any uncollected fees owed to Bank of Kentucky under the Bank of
Kentucky Loan Documents, plus all reasonable out of pocket costs and expenses
incurred by Bank of Kentucky, all of the foregoing calculated as of the “Loan
Transfer Date” (as defined below) (the “Purchase Option”). The Purchase Option
shall be exercised by Subordinated Lender by providing written notice to Bank of
Kentucky (the “Purchase Notice”). The Subordinated Lender and Bank of Kentucky
shall execute a Loan Purchase Agreement in form and substance reasonably
acceptable to both parties and close the purchase and sale of the Bank of
Kentucky Loan Documents within thirty (30) days of the Purchase Notice (such
closing date being referred to herein as the “Loan Transfer Date”).
Notwithstanding anything contained in this Section 4 to the contrary, the
Purchase Option shall only extend to the Bank of Kentucky Liabilities (as
evidenced by the

 

3

--------------------------------------------------------------------------------


 

Bank of Kentucky Loan Documents) currently in existence as of the Effective Date
hereof, and expressly excludes any Bank of Kentucky Liabilities incurred by the
Borrower after the Effective Date hereof, unless otherwise agreed in writing by
Subordinated Lender and Bank of Kentucky; provided, however, that for purposes
of the limitation described above in this sentence, any disbursements made after
the Effective Date hereof under either the Revolver Note or the New Revolver
Note up to their respective maximum principal amounts available (as set forth in
the Notes on the Effective Date hereof) shall be deemed to be included in the
Purchase Option and shall not trigger the exclusion in this sentence.

 

5.                                      The Subordinated Lender agrees that it
will at no time contest, directly or indirectly, the validity or the amount of
the Bank of Kentucky Liabilities or the Bank of Kentucky Loan Documents, the
existence, validity, enforceability or perfection of the security interest and
liens of Bank of Kentucky in the Wessco Collateral, the priority of the security
interests and liens of Bank of Kentucky in the Wessco Collateral securing the
Bank of Kentucky Liabilities over the security interests and liens of the
Subordinated Lender in the Wessco Collateral securing the Subordinated Lender
Liabilities, or the existence or the adequacy of the consideration for the
security interests and liens in the Wessco Collateral granted to Bank of
Kentucky to secure the Bank of Kentucky Liabilities. Bank of Kentucky agrees
that it will at no time contest, directly or indirectly, the validity or the
amount of the Subordinated Lender Liabilities, the existence, validity,
enforceability or perfection of the security interest and liens of Subordinated
Lender in any collateral securing the Subordinated Lender Liabilities (excluding
the Wessco Collateral, the “ISA Collateral”), the priority of the security
interests and liens of Subordinated Lender in the ISA Collateral over the
security interests and liens of third parties, or the existence or the adequacy
of the consideration for the security interests and liens in the ISA Collateral
granted to Subordinated Lender to secure the Subordinated Lender. Bank of
Kentucky acknowledges that Subordinated Lender has advised Bank of Kentucky that
Subordinated Lender has first-priority liens and security interests on the ISA
Collateral and on certain other assets of affiliates of Borrower, and Bank of
Kentucky agrees not to seek or accept any guaranty from ISA or its subsidiaries
(other than Borrower) or any lien or security interest on the assets of ISA or
any of its subsidiaries (other than Borrower), nor to interfere with
Subordinated Lender’s actions in respect thereof.

 

6.                                      For the limited purpose of perfecting
the security interests and liens of Bank of Kentucky and the Subordinated Lender
in those types or items of the Wessco Collateral in which a security interest
only may be perfected by possession or control, each such party hereby appoints
the other as its bailee and representative for the limited purpose of possessing
on its behalf any such Wessco Collateral that may come into the possession or
control of such other party from time to time, and each party agrees to act as
the other’s bailee and representative for such limited purpose of perfecting the
other’s security interest by possession or control of such Wessco Collateral
through a bailee or representative; provided that, neither party shall incur any
liability to the other by virtue of acting as the other’s bailee or
representative hereunder. In this regard, to the extent either Bank of Kentucky
or the Subordinated Lender is in possession or control of any such item of
Wessco Collateral, such party agrees that if it elects to relinquish possession
or control of such item of Wessco Collateral it shall deliver possession or
control thereof to the other party; provided that, no party shall be required to
deliver any such item of Wessco Collateral or take any other action referred to
herein to the extent that such action would contravene any law, order or other
legal requirements, and in the event of a controversy or dispute, such party may
interplead any item of Wessco Collateral in any court of competent jurisdiction.
The provisions of this Section 6 are expressly subject to the agreement and
understanding of Bank of Kentucky and the Subordinated Lender that,
notwithstanding that the Subordinated Lender may have possession or control of
any such Wessco Collateral, the security interest and lien of Bank of Kentucky
in such Wessco Collateral shall have priority over the security interest and
lien of the Subordinated

 

4

--------------------------------------------------------------------------------


 

Lender in the same Wessco Collateral to the fullest extent of, and as complete
security for, the Bank of Kentucky Liabilities.

 

7.                                      This Agreement shall in all respects be
a continuing agreement and shall remain in full force and effect until the
Satisfaction of the BoK Liabilities as confirmed in writing by Bank of Kentucky
to the Subordinated Lender, which written notice shall not be unreasonably
withheld or delayed by Bank of Kentucky upon the Satisfaction of the BoK
Liabilities; provided, however, that the provisions of this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
the payment of any of the Bank of Kentucky Liabilities is rescinded or must
otherwise be returned by Bank of Kentucky to the Borrower or the Borrower’s
creditors, trustees, or assignees upon the insolvency, bankruptcy, or
reorganization of the Borrower or ISA or otherwise, all as though such payment
had not been made.

 

8.                                      Bank of Kentucky shall not be prejudiced
in its right under this Agreement by any act or failure to act of the Borrower
or the Subordinated Lender, or any noncompliance of the Borrower or the
Subordinated Lender with any agreement or obligation, regardless of any
knowledge thereof which Bank of Kentucky may have or with which Bank of Kentucky
may be charged; and no action of Bank of Kentucky permitted hereunder shall in
any way affect or impair the rights of Bank of Kentucky and the obligations of
the Subordinated Lender under this Agreement, except to the extent that
Subordinated Lender may accept payments and collections of proceeds of Wessco
Collateral prior to receipt of notice of default from Bank of Kentucky, on and
subject to the condition in Section 3.

 

9.                                      No delay on the part of Bank of Kentucky
in the exercise of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy; nor shall any modification
or waiver of any of the provisions of this Agreement be binding upon Bank of
Kentucky except as expressly set forth in a writing duly signed and delivered on
behalf of Bank of Kentucky. For purposes of this Agreement, Bank of Kentucky
Liabilities shall include all obligations of the Borrower to Bank of Kentucky,
notwithstanding any right or power of the Borrower or anyone else to assert any
claim or defense as to the invalidity or unenforceability of any such
obligation, and no such claim or defense shall affect or impair the agreements
and obligations of the Subordinated Lender hereunder.

 

10.                                             The Subordinated Lender agrees
that Bank of Kentucky shall be entitled to manage and supervise the Bank of
Kentucky Liabilities and Wessco Collateral in accordance with applicable law and
its usual practices, modified from time to time as it deems appropriate, without
regard to the existence of any rights that the Subordinated Lender may now or
hereafter have (except as expressly set forth herein).

 

11.                                             Notwithstanding anything to the
contrary in this Agreement: (a) Bank of Kentucky acknowledges that it shall not
extend any additional loans, other than the loans evidenced by the Notes as such
Notes exist on the Effective Date hereof, to the Borrower that would be under
the coverage of this Agreement (i.e. any loans to which the Subordinated Lender
Liabilities would be subordinate); provided, however, that nothing in this
Agreement shall be deemed to prohibit Bank of Kentucky from extending new loans
to Borrower that are subordinate to the Subordinated Lender Liabilities (which
new subordinate loans are referred to herein as the “Future Wessco Loans”), and
provided further, that so long as ISA is indebted to the Subordinated Lender,
the Future Wessco Loans shall not be guaranteed by ISA, unless otherwise
consented to in writing by the Subordinated Lender; and (b) Bank of Kentucky
agrees that it will not increase the amount of the Loans, which agreement does
not exclude any increases in the Bank of Kentucky Liabilities that may occur as
a result of the terms set forth in the Bank of Kentucky Loan Documents as such
documents exist on the Effective Date hereof including, without limitation,
revolving line of credit terms in the Revolver Note and New Revolver Note which
may permit repayment

 

5

--------------------------------------------------------------------------------


 

and reborrowings under the Revolver Note or New Revolver Note on the terms set
forth therein as in existence on the Effective Date hereof.

 

12.                                             The provisions of this Agreement
are solely for the purposes of defining the relative rights of the holder of
Subordinated Lender Liabilities and the holder of Bank of Kentucky Liabilities.
Subject to the restrictions set forth in this Agreement, nothing contained in
this Agreement is intended to or shall impair, as between the Borrower and the
holder of the Subordinated Lender Liabilities, the obligation of the Borrower to
pay the Subordinated Lender Liabilities as and when the same shall become due
and payable in accordance with their terms nor shall anything herein prevent the
holder of the Subordinated Lender Liabilities from exercising all remedies
otherwise permitted by applicable law or under or with respect to the
Subordinated Lender Liabilities upon default, subject to the restrictions set
forth in this Agreement and the rights, if any, under this Agreement of the
holders of the Bank of Kentucky Liabilities in respect of cash, property, or
securities of the Borrower received upon the exercise of any such remedy.

 

13.                                             This Agreement shall be binding
upon the Subordinated Lender and upon its successors and assigns and shall
benefit Bank of Kentucky and its successors and assigns. Neither the obligations
nor ISA Collateral held by the Subordinated Lender pursuant to this Agreement or
the ISA Loan Documents may be assigned or transferred by the Subordinated Lender
unless the Subordinated Lender first shall have supplied to the assignee a copy
of this Agreement and shall have received from the assignee and delivered to
Bank of Kentucky a written acknowledgement by such assignee of receipt of a copy
of this Agreement, accompanied by a consent by such assignee to be bound by the
terms of this Agreement.

 

14.                                             This Agreement shall be
construed in accordance with and governed by the laws of the Commonwealth of
Kentucky (without regard to its conflicts of laws principles). Wherever possible
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be enjoined by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

15.                               The Subordinated Lender will endeavor to give
Bank of Kentucky (at the address listed above) written notice of any default by
the Borrower under any ISA Loan Documents contemporaneously with the giving of
such notice to Borrower (provided that no liability shall result from the
failure of Subordinated Lender to provide any such notice to Bank of Kentucky).
Bank of Kentucky will endeavor to give Subordinated Lender (at the address
listed above) written notice of any default by the Borrower under any of the
Bank of Kentucky Loan Documents contemporaneously with the giving of such notice
to the Borrower (provided that no liability shall result from the failure of
Bank of Kentucky to provide any such notice to Subordinated Lender). Borrower
agrees to provide notice of any default under the ISA Loan Documents to Bank of
Kentucky and to give notice of any default under the Bank of Kentucky Loan
Documents to Subordinated Lender.

 

16.                                             This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if all signatures were upon the same instrument. Delivery of an
executed counterpart of the signature page to this Agreement by facsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Agreement, and any party delivering such
an executed counterpart of the signature page to this Agreement by facsimile or
other electronic method of transmission to any other party shall thereafter also
promptly deliver a manually executed counterpart of this Agreement to such other
party, provided that the failure to deliver

 

6

--------------------------------------------------------------------------------


 

such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.

 

17.                                             IN RECOGNITION OF THE HIGHER
COSTS AND DELAY WHICH MAY  RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(a) ARISING HEREUNDER OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY RIGHT TO
CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED;  AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,  ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY,  AND THAT ANY PARTY
HERETO MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

18.                                             This Agreement constitutes the
entire agreement and the understanding between the parties with respect to the
subject matter hereof and this Agreement supersedes all previous and
contemporaneous negotiations and agreements between the parties and no parole
evidence of any prior or other agreements shall be permitted to contradict or
vary the terms hereof.

 

19.                                             The parties hereto acknowledge
that each party and its counsel have reviewed this Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any amendments or supplements thereto.

 

20.                                             All notices required or
permitted hereunder shall be in writing and shall be made by overnight air
courier or certified mail, return receipt requested, and shall be deemed to have
been validly given or delivered one (1) business day after sending, if sent by
overnight air courier, and three (3) business days after sending, if sent by
certified or registered mail, addressed to the party to be notified as set forth
on the first page of this Agreement or such other address as any party may
designate for itself by like notice.

 

21.                                             Notwithstanding anything to the
contrary in this Agreement or in any of the Bank of Kentucky Loan Documents:
(a) any use in the Bank of Kentucky Loan Documents of the term “Loan Documents”
shall be deemed to include, without limitation: (i) this Agreement; (ii) that
certain Assignment of Promissory Note as Collateral Security, entered into
between Borrower and Bank of Kentucky as of October 15, 2013 (the “Collateral
Assignment”), assigning to Bank of Kentucky that certain Promissory Note, dated
as of October 15, 2013, from ISA to Borrower in the principal amount of
$3,000,000.00 (as amended on June 13, 2014, the “Inter-Company Note”) , as said
Collateral Assignment was previously amended by Bank of Kentucky and Borrower on
or June 13, 2014; and (iii) that certain Guaranty of Payment (“2013 Guaranty”),
dated as of October 15, 2013, from ISA to Bank of Kentucky relative to the 2013
Loans; and (iv) that certain Guaranty of Payment (“New Guaranty”), dated as of
the Effective Date hereof, from ISA to Bank of Kentucky relative to the New
Loan; (b) as used herein, the term “Bank of Kentucky Loan Documents” shall be
deemed to include, without limitation, this Agreement, the Collateral Assignment
(as amended), the 2013 Guaranty and the New Guaranty; and (c)

 

7

--------------------------------------------------------------------------------


 

as used in this Agreement, the term “Wessco Collateral” shall include, without
limitation, the Inter-Company Note.

 

22.                                             Borrower and Bank of Kentucky
agree (and Subordinated Lender acknowledges) that either of the following events
shall constitute an Event of Default for purposes of the Bank of Kentucky Loan
Documents, and Subsections 5(b) and 5(c) of the Term Note and 6(b) and 6(c) of
the Revolver Note shall be deemed to be superseded by the following: (i) the
occurrence of an “Event of Default” as defined in the ISA Credit Agreement (an
“ISA Credit Agreement Default”) that results from the actions or omissions of
Borrower and which is not waived by Subordinated Lender in writing in its sole
discretion; and (ii) the occurrence of any other ISA Credit Agreement Default
that continues (and is not waived by Subordinated Lender in writing in its sole
discretion) for a period of at least sixty (60) days; provided, however, that
if, within said sixty (60) day period, Subordinated Lender enters into an
agreement with ISA and Borrower pursuant to which Subordinated Lender agrees to
forebear from exercising default remedies under the ISA Credit Agreement as a
result of such ISA Credit Agreement Default, no Event of Default for purposes of
the Bank of Kentucky Loan Documents shall be deemed to exist as long as said
forbearance remains in effect.

 

23.                                             Each party hereto agrees to pay
all of the other party’s reasonable costs and expenses, including reasonable
attorneys’ fees, which may be incurred in any successful effort to enforce any
term of this Agreement, including all such reasonable costs and expenses which
may be incurred by any party in any legal action, reference, mediation or
arbitration proceeding.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF BANK OF KENTUCKY TO
AMENDED AND RESTATED SUBORDINATION AGREEMENT

 

THE BANK OF KENTUCKY, INC.,
a Kentucky banking corporation

 

 

 

 

 

By:

/s/ Brett Blackwell

 

 

Brett Blackwell, Vice President

 

 

[Signatures continue on the following pages.]

 

9

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF SUBORDINATED LENDER TO
AMENDED AND RESTATED SUBORDINATION AGREEMENT

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national bank

 

 

 

 

 

By:

/s/ Joseph L. White

 

 

Joseph L. White, Vice President

 

 

[Signatures continues on the following page]

 

10

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF BORROWER TO

AMENDED AND RESTATED SUBORDINATION AGREEMENT

 

WESSCO, LLC, a Delaware limited liability company

 

By:

 

INDUSTRIAL SERVICES OF AMERICA, INC.,

 

 

 

a Florida corporation, its Manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sean Garber

 

 

 

 

Sean Garber, President

 

 

11

--------------------------------------------------------------------------------